Title: To John Adams from William MacCreery, 5 January 1779
From: MacCreery, William
To: Adams, John


     
      Sir
      Bordeaux 5 Jany. 1779
     
     Meerly for want of something agreeable or interesting to communicate to you, It is now a very long time since I had the pleasure of paying you my respects. But as I have taken the liberty on a former occasion, to trouble you on the Subject of our Commercial Interests in this Country, I beg leave to mention to you some more particulars relating to it, which at this Port we find very irksome, and which I really think, only want bare mentioning to be removed.
     The first, and at present the greatest, is our inability to Load Salt here, without paying the old established Duty thereon, which amounts to a meer prohibition, so that Vessels which wou’d take in Salt for ballast, finding it too much to pay the Duty, and by far too expensive to touch at St. Martin’s for it, are obliged to carry Sand. In this manner hath many Vessels, half loaded with useless Earth, gone to America from hence, to the great detriment of the Owners, and disapointment of the expecting Poor People in America, who no doubt built hopes on supplys coming to them by those Vessels. We have also found that it wou’d have been cheaper to pay Freight for Salt from St. Martin’s here, (provided there was no charge of duty) than to send Vessels thither to take it, even supposing they loaded Salt entirely, for the Port-Charges, loss of time, and other incidental expences, come allways very Heavey on such traffic.
     There is another circumstance which I shall take leave to point out to you, and which I wou’d be glad to have set to rights as soon as may be. In our Treaty of Freindship and Commerce, I think it is stipulated, that in regard to Dutys and imposts in the Ports of France, We shall be on as favourable a footing as any Power Whatever. But unfortunatly, hitherto, either from mistake, or oversight, Our Vessels have been put down in the Custom-house Books, etrangers. And in place of paying Three and an half Per Cent, We are obliged to pay Six Per Cent on most Goods, and in some cases, the difference is much more to our prejudice. Now as custom is very apt to establish a thing into a Law, I shou’d be glad to have this matter placed on a clear footing as soon as may be, for altho’ that from the smallness of our Trade to this Place at present, the difference seems triffling, it may in future become a matter of very great importance to the Trading part of America directly, and to every part of it indirectly. The Hambourghers I beleive are on as favourable a footing in point of Trade with this Country, as most others. Therefore, were it expressly fix’d that we shou’d be dealt by in the same manner, We shou’d Know at once what our right was, and when we were aggrieved. But I must confess that I am not able to enlighten you much upon this Subject, having no great opportunity of procuring Knowlege in it myself, but what I Know I thought my Duty to communicate. Shou’d Yourself and Honorable Colleagues think proper to mention these matters at Court, I have no doubt you wou’d readily procure the releif desired by us here, in which I sincerely wish you Success.
     I had lately an Account of the arrival at Baltimore, of the Brigantine Saratoga, which I expedited from Nantes last Augt. She had coarse Goods on board to the amount of £100,000 Tournois which woud cloath a great many of our Countrymen. I hope to see her, Daily, and that she will be the messenger of Good News, which shall be very happy to Communicate to you being allways with the greatest Respect Sir Your much obliged and very Obedient Servant
     
      Will MacCreery
     
    